Title: To Thomas Jefferson from George Jefferson, 1 July 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 1st. July 1805
                  
                  Having but just returned home, after a longer absence than I had contemplated—and apprehending that you may be put to inconvenience from the long credit on which Mr. G. was induced to sell your Tobacco, in preference to reducing the price, I take the earliest opportunity of proposing, (as the notes he received I observe are not negociable at the Bank) that you send us your own notes made “negociable at the Bank of Virginia” at 60, 90, & 120 days, each for 1000$, to make even money. The first I have no doubt may be discounted the first discount day after its receipt; & the other two, so soon as they come within 60 days of being due—say in 30 & 60 days after the first.—Payment will of course be received of Bohn & Hubner in time to retire them.
                  The acct. sales of your Tobacco, together with your account current, you will receive inclosed. From the balce. of $:3143..80/100, which appears in your favor, is to be deducted $:621.—the amount of your dft in favor of Mr. Smith, which has not yet appeared; this will leave $:2522..80/100, due you when we are in funds for the Tobacco. 
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               